Hyman, C. J.
Plaintiff sued defendant on his note of hand for'$500, dated February 16th, 1860, and payable five months after'date to the order of Daniel B. Tight, by whom it was endorsed in blank. , .
Defendant, in answer, denied that there was consideration for the .note, averring that it was obtained through fraud; denied that plaintiff was the owner thereof, and averred that if he was owner, he came into possession of it after maturity, out of the usual course- of trade for an insufficient or no consideration, and under circumstances which deha,r him from recovering.
'The case was tried by a jury, who rendered a verdict for defendant, and the Judge, in conformity with the verdict, gave judgment in favor of defendant, from which plaintiff has appealed. <
We cannot concur with the verdict of the jury.
The evidence shows that Jean Lenettre purchased the - note before itf) maturity, in good faith, and without notice of any equities'against it,-and that it belonged to him at its maturity. . .
Want of consideration could not have been effectually pleaded against Lenettre, neither can want of consideration be availably argued,.against plain.tiff, without evidence showing want of good faith .ohshis part.'. -.The evidence does not establish want of good faith in plaintiff. .. •
•Plaintiff, as the subsequent holder to Lenettre, was invested, with all Lenettre’s rights in the note. 12 An. 126, and authorities..'jd?er? cited, ..
It is decreed, that the judgment of the District Court,, be reversed'; it is further decreed, that the plaintiff recover of the defendant the sum of ñyé hundred dollars, with live per centum per annum interest thereon, from the 19th day of July, 1860, till paid, and the cost of suit.